Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment (the “Amendment”) to the Employment Agreement, by and between
Motorola, Inc. (“Motorola” or the “Company”) and Sanjay K. Jha (the “Executive”)
dated August 4, 2008, as amended on December 15, 2008 (the “Employment
Agreement”), is effective as of February 11, 2010. Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Employment Agreement.

 

1.             The second “WHEREAS” recital of the Employment Agreement is
hereby amended and restated in its entirety as set forth below:

 

WHEREAS, Motorola has announced a plan to create two independent publicly traded
companies, one of which would own (directly or indirectly) MDB (the “Separation
Event”);

 

2.             Section 3(a)(i) of the Employment Agreement is hereby amended and
restated in its entirety as set forth below:

 

(i)  During the Employment Period and prior to the occurrence of the Separation
Event or any Other Transaction Event (the “Motorola Service Period”):  (A) the
Executive shall serve as (1) the Chief Executive Officer of MDB, (2) the Chief
Executive Officer of the Company’s Home businesses (“Home”) and (3) the Co-Chief
Executive Officer of Motorola in the Office of the Chief Executive Officer (the
“OC”), with such duties, responsibilities and authority as are commensurate with
such positions, reporting directly to the Motorola Board, (B) (1) Motorola’s
General Counsel, (2) Motorola’s Chief Financial Officer, (3) the head of
Motorola’s Supply Chain, (4) the head of Motorola’s Public
Affairs/Communications Department and (5) the head of Motorola’s Human Resources
Department (clauses (1) through (5), the “Dual Reporting Group”) shall report
directly to the OC; provided, however, that (x) employees of MDB and Home shall
have direct line reporting relationships to the Executive or his designees
(including any applicable member of the Dual Reporting Group) and (y) employees
of Motorola’s business segments other than MDB and Home shall have direct line
reporting relationships to Motorola’s other Co-Chief Executive Officer or his
designees (including any applicable member of the Dual Reporting Group) (items
(x) and (y), together, the “Reporting Rules”), (C) Motorola shall cause the
Executive to be elected to the Motorola Board as of the Commencement Date, and
thereafter, subject to Section 4(g), the Executive shall be nominated by
Motorola to remain on the Motorola Board, (D) Executive shall devote
substantially all of his business time, energies and talents to serving as
Motorola’s Co-Chief Executive Officer and the Chief Executive Officer of MDB and
Home, perform his duties subject to the lawful directions of the Motorola Board,
and in accordance with Motorola’s corporate governance and ethics guidelines,
conflict of interests policies, code of conduct and other written policies
(collectively, the

 

--------------------------------------------------------------------------------


 

“Motorola Policies”), (E) the Motorola Board (or such committee of the Motorola
Board as the Motorola Board shall duly designate) shall resolve any disagreement
between Executive and Motorola’s other Co-Chief Executive Officer, (F) in the
event that Executive becomes the sole Chief Executive Officer of Motorola,
(1) he shall continue to report directly to the Motorola Board, with such
duties, responsibilities and authority as are commensurate with such position,
(2) the Reporting Rules shall cease to apply, and (3) he shall devote
substantially all of his business time, energies and talents to serving as
Motorola’s Chief Executive Officer and shall perform his duties in accordance
with the Motorola Policies and (G) in the event that the Separation Event or an
Other Transaction Event does not occur on or prior to August 31, 2011, unless
the Parties agree otherwise in writing, (1) Executive’s employment with the
Company shall terminate, (2) such termination shall be treated as a termination
without Cause and (3) the other Co-Chief Executive Officer shall become the sole
Chief Executive Officer.

 

3.             Section 3(b)(iii)(H) of the Employment Agreement is hereby
amended by replacing the two references to “October 31, 2010” with the words
“June 30, 2011.”

 

4.             The second to last sentence of Section 3(b)(vii) of the
Employment Agreement is hereby amended and restated in its entirety as set forth
below:

 

Relocation expenses shall include without limitation temporary housing through
the earlier of (A) the date on which the Separation Event occurs and
(B) June 30, 2011, and coverage for any loss on the sale of his current home in
San Diego, California.

 

5.             Section 3(b)(viii) of the Employment Agreement is hereby amended
and restated in its entirety as set forth below:

 

(viii)  Additional Payment. Subject to Executive’s continued employment with the
Company through June 30, 2011, if (A) the Separation Event has not occurred on
or prior to June 30, 2011 or (B) the Company consummates an Other Transaction
Event on or prior to June 30, 2011, the Company shall pay to Executive $38
million (the “Additional Payment”) on July 15, 2011, to the extent not
theretofore paid.

 

6.             Section 4(c)(vii) of the Employment Agreement is hereby amended
and restated in its entirety as set forth below:

 

(vii)  the Separation Event or an Other Transaction Event has not occurred on or
prior to June 30, 2011;

 

7.             Section 5(a)(i)(D) of the Employment Agreement is hereby amended
and restated in its entirety as set forth below:

 

(D)  if (1) the Separation Event has not yet occurred, (2) Executive’s Date of
Termination is on or prior to June 30, 2011 and (3) (x) the Company has
terminated Executive without Cause or (y) Executive has terminated employment
for

 

2

--------------------------------------------------------------------------------


 

Safe Harbor Good Reason, the Additional Payment, to the extent not theretofore
paid; and

 

8.             Section 5(b)(i)(D) of the Employment Agreement is hereby amended
and restated in its entirety as set forth below:

 

(D)  if (1) the Separation Event has not yet occurred, (2) Executive’s Date of
Termination is on or prior to June 30, 2011 and (3) (x) the Company has
terminated Executive without Cause or (y) Executive has terminated employment
for Safe Harbor Good Reason, the Additional Payment, to the extent not
theretofore paid; and

 

9.             Notwithstanding anything to the contrary contained in the
Agreement, in no event shall Executive ceasing to have any title, position,
authority, duties or responsibilities with respect to Home as a result of the
occurrence of (a) the sale of Home, (b) an Other Transaction Event or (c) a
Separation Event in which Home is not part of MDB Public constitute Good Reason
or Safe Harbor Good Reason.  For the avoidance of doubt, a diminution in
Executive’s title with respect to Home or a material diminution in Executive’s
position, authority, duties or responsibilities with respect to Home, other than
as a result of the occurrence of (1) a sale of Home, (2) an Other Transaction
Event or (3) a Separation Event in which Home is not part of MDB Public, shall
constitute Good Reason and Safe Harbor Good Reason.

 

10.           Subject to Executive’s employment with the Company on the date
that the Company makes its annual incentive awards (currently anticipated to be
during May, 2010), and, subject to approval by the Company Committee, Executive
will receive a long range incentive plan award, commensurate with Executive’s
position with the Company.

 

11.           Exhibit D to the Employment Agreement shall be amended and
restated in its entirety as set forth on Exhibit D to this Amendment.

 

12.           Exhibit E to the Employment Agreement shall be amended and
restated in its entirety as set forth on Exhibit E to this Amendment.

 

13.           Except as expressly amended by this Amendment, all terms and
conditions of the Employment Agreement remain in full force and effect and are
unmodified hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed or caused this Amendment to be
executed as of the day and year first above written.

 

 

 

SANJAY K. JHA

 

 

 

/s/ SANJAY K. JHA

 

 

 

 

 

MOTOROLA, INC.

 

 

 

/s/ SAMUEL SCOTT

 

Name:

Samuel Scott

 

Title:

Chairman, Compensation

 

 

and Leadership Committee

 

 

[SIGNATURE PAGE TO FEBRUARY 11, 2010

AMENDMENT TO JHA EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit D

 

The number of shares of MDB Public Common Stock subject to the MDB Public Stock
Option (“Option Number”) shall equal the product of (1) 0.9 and (2) the
difference between (a) the Total Grant Number minus (b) the Inducement Grant
Number.

 

“Total Grant Number” means the product of (1) the Applicable Percentage and
(2) the Shares Outstanding.

 

“Applicable Percentage” means:

 

(1) if the Market Capitalization is equal to or less than $6.0 billion, 3.0000%;
and

 

(2) if the Market Capitalization is greater than $6.0 billion, the product of
(a) 3.0000% and (b) the Applicable Ratio, with the Applicable Percentage
expressed as a percentage carried out to four decimal places; provided, however,
that in no event will the Applicable Percentage be below 1.8000%.

 

“Applicable Ratio” means the quotient obtained by dividing (1) $6.0 billion by
(2) the Market Capitalization, with such ratio carried out to four decimal
places.

 

“Shares Outstanding” means the number of shares of MDB Public Common Stock
actually outstanding immediately following the Separation Event.

 

“Market Capitalization” means the product of (1) the Shares Outstanding and
(2) the MDB Average Closing Price.

 

“MDB Average Closing Price” means the average closing price of MDB Public Common
Stock for the first fifteen trading days following the Separation Event
(including the closing price of MDB Public Common Stock on the date of the
Separation Event if the stock trades on that date).

 

“Inducement Grant Number” means the sum of (1) the number of shares of MDB
Public Common Stock that would be issuable under the Inducement Stock Option
(based on the original number of shares of Motorola Common Stock subject to the
Inducement Stock Option on the date of grant of the Inducement Stock Option)
immediately following the Separation Event and after giving effect to the
adjustment contemplated by Section 3(b)(iii)(G) of the Agreement and (2) the
number of shares of MDB Public Common Stock underlying the Inducement Restricted
Stock Units (based on the original number of shares of Motorola Common Stock
underlying the Inducement Restricted Stock Units on the date of grant of the
Inducement Restricted Stock Units) immediately following the Separation Event
and after giving effect to the adjustment contemplated by
Section 3(b)(iii)(G) of the Agreement.

 

In the event that, after the date of the Separation Event and prior to the
expiration of the first fifteen trading days following the Separation Event, MDB
Public changes the number of shares of MDB Public Common Stock issued and
outstanding as a result of a stock split, stock dividend, stock combination,
recapitalization, reclassification or reorganization, the provisions of this
Exhibit D shall be equitably adjusted to the extent necessary to reflect such
transaction and to preserve the intent of the parties to this Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

The number of shares of MDB Public Common Stock underlying the MDB Public
Restricted Shares (“Restricted Shares Number”) shall equal the product of
(1) 0.1 and (2) the difference between (a) the Total Grant Number minus (b) the
Inducement Grant Number.

 

“Total Grant Number” means the product of (1) the Applicable Percentage and
(2) the Shares Outstanding.

 

“Applicable Percentage” means:

 

(1) if the Market Capitalization is equal to or less than $6.0 billion, 3.0000%;
and

 

(2) if the Market Capitalization is greater than $6.0 billion, the product of
(a) 3.0000% and (b) the Applicable Ratio, with the Applicable Percentage
expressed as a percentage carried out to four decimal places; provided, however,
that in no event will the Applicable Percentage be below 1.8000%.

 

“Applicable Ratio” means the quotient obtained by dividing (1) $6.0 billion by
(2) the Market Capitalization, with such ratio carried out to four decimal
places.

 

“Shares Outstanding” means the number of shares of MDB Public Common Stock
actually outstanding immediately following the Separation Event.

 

“Market Capitalization” means the product of (1) the Shares Outstanding and
(2) the MDB Average Closing Price.

 

“MDB Average Closing Price” means the average closing price of MDB Public Common
Stock for the first fifteen trading days following the Separation Event
(including the closing price of MDB Public Common Stock on the date of the
Separation Event if the stock trades on that date).

 

“Inducement Grant Number” means the sum of (1) the number of shares of MDB
Public Common Stock that would be issuable under the Inducement Stock Option
(based on the original number of shares of Motorola Common Stock subject to the
Inducement Stock Option on the date of grant of the Inducement Stock Option)
immediately following the Separation Event and after giving effect to the
adjustment contemplated by Section 3(b)(iii)(G) of the Agreement and (2) the
number of shares of MDB Public Common Stock underlying the Inducement Restricted
Stock Units (based on the original number of shares of Motorola Common Stock
underlying the Inducement Restricted Stock Units on the date of grant of the
Inducement Restricted Stock Units) immediately following the Separation Event
and after giving effect to the adjustment contemplated by
Section 3(b)(iii)(G) of the Agreement.

 

In the event that, after the date of the Separation Event and prior to the
expiration of the first fifteen trading days following the Separation Event, MDB
Public changes the number of shares of MDB Public Common Stock issued and
outstanding as a result of a stock split, stock dividend, stock combination,
recapitalization, reclassification or reorganization, the provisions of this
Exhibit E shall be equitably adjusted to the extent necessary to reflect such
transaction and to preserve the intent of the parties to this Agreement.

 

--------------------------------------------------------------------------------